                                   IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                           CHARLOTTE DIVISION
                                           3:18-CR-00338-RJC-DSC
                USA                                         )
                                                            )
                    v.                                      )              ORDER
                                                            )
                CARDELL OLIVER CLARKE                       )
                                                            )

                         THIS MATTER is before the Court on the defendant’s Motion for

               Compassionate Release, (Doc. No. 50), following his request for relief from the

               warden of his institution.

                         Local Criminal Rule 47.1(D) provides that the government is not required to

               respond to pro se motions unless ordered by the Court.

                         IT IS, THEREFORE, ORDERED that the government shall file a response to

               the Motion for Compassionate Release within fourteen (14) days of the entry of this

               Order.



Signed: August 3, 2020




                         Case 3:18-cr-00338-RJC-DSC Document 51 Filed 08/03/20 Page 1 of 1
